Title: From George Washington to John Hancock, 21 June 1776
From: Washington, George
To: Hancock, John



Sir,
Head Quarters June 21st 1776

This will be delivered you by the Chevalier de Kermorvan, and Monsieur de Vermonet—they are French Gentlemen just arrived in this Place, who have made Application to me, to be received into the Continental Service—They bring Letters to Dr Franklin and some other Gentlemen of the Congress—I suppose it will better appear from these Letters, than from any Information I can give, whether it will be proper to employ them in the Capacity they are desirous of. I am Sir with the greatest Esteem your most obedient Servant

Go: Washington

